COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Dominique Dontray Giddens

Appellate case number:      01-17-00085-CR

Trial court case number:    12-DCR-060594

Trial court:                268th District Court of Fort Bend County

       This case was abated and remanded to the trial court for the trial court to determine
whether appellant wishes to prosecute this appeal, to determine whether appellant’s
counsel had abandoned the appeal, and, if counsel had not abandoned the appeal, to inquire
of counsel why appellant’s brief has not yet been filed and to set a date certain when
appellant’s counsel must file appellant’s brief. On October 25, 2017, appellant filed his
appellant’s brief. Accordingly, we REINSTATE this case on the Court’s active docket.
       The State’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).


Judge’s signature: /s/ Sherry Radack
                     Acting individually      Acting for the Court

Date: October 31, 2017